Citation Nr: 0506319	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-16 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.

2.  Entitlement to an increased rating for fusion, L4 to 
sacrum, due to spondylolysis, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to October 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claims for 
service connection for a bilateral shoulder disability and 
for an increased rating for his service-connected low back 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
a bilateral shoulder disability and that an increased rating 
should be assigned for his service-connected low back 
disability.  In this regard, the Board notes that the veteran 
reported in July 2003 that he had been treated by private 
physicians and at a service department facility.  
Specifically, the veteran stated that he was treated by Dr. 
Joe Baker for his shoulder from 1975 to 1978; by Dr. Joel 
Weigand for his back and shoulder from 1982 to 2002; and at 
McConnell Air Force Base since 1975 for his shoulder and 
back.  There is no indication in the record that the RO 
sought to obtain these records.  While some records from the 
service department facility have been associated with the 
claims folder, these records are only from the early to mid 
1990's.  In addition, although it is not clear when these 
records were procured, there is no indication that the RO has 
considered them in reaching its determination, as a 
supplemental statement of the case was not issued.  See 
38 C.F.R. § 19.31 (2004).

The Board notes that the criteria for evaluating disabilities 
of the spine have been revised on two occasions during the 
course of the veteran's appeal.  There is no indication in 
the record that the veteran has been notified of either 
change.  The Board points out that one amendment was 
effective September 23, 2002, and the other September 26, 
2003.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for bilateral shoulder 
disability since his discharge from 
service, and for his low back disability 
since 2001.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, including records from 
Drs. Baker and Weigand, and from 
McConnell Air Force Base.

2.  The veteran should then be afforded 
VA orthopedic and neurological 
examinations to determine the nature and 
extent of his low back disability.  The 
examiner(s) should comment on any 
functional impairment due to pain and the 
pathology associated with pain should be 
described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  All 
neurologic impairment associated with the 
service-connected low back disability 
should be identified.  All necessary 
tests should be performed.  The claims 
folder should be made available to the 
examiner(s) in conjunction with the 
examinations.

3.  The RO should readjudicate the issues 
on appeal.  Relative to the claim for an 
increased rating, the RO should consider 
the revised criteria for rating 
disabilities of the spine effective 
September 23, 2002 and September 26, 
2003.  Thereafter, if either 
determination remains adverse, the RO 
should furnish the veteran a supplemental 
statement of the case and be afforded a 
reasonable period of time in which to 
respond.  The supplemental statement of 
the case should include all pertinent 
Diagnostic Codes for rating the low back 
disability at issue, as appropriate, as 
well as a summary of all pertinent 
evidence submitted since the statement of 
the case issued in May 2003.  The case 
should then be returned to the Board for 
further appellate consideration, as 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


